Timothy-Michael Joseph Bloom (petitioner) appeals pursuant to S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial of relief by a single justice of this court. A Superior Court judge had denied his “motion for attorney-client communication.”
Rule 2:21 (2) requires that the petitioner “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” The petitioner, who has been indicted for murder in the first degree, and is confined in the departmental disciplinary unit at the Massachusetts Correctional Institution, Cedar Junction, sought, through his motion below, access to a telephone up to three times a week so he may communicate with counsel.
He now contends that for any relief to be meaningful, it must be granted prior to trial. We review interlocutory rulings in criminal cases only in the most exceptional circumstances. Gilday v. Commonwealth, 360 Mass. 170, 171 (1971). The petitioner must show that he has a substantial claim that an important substantive right of his is being violated, and that the error is irreversible. Costarelli v. Commonwealth, 374 Mass. 677, 679 (1978).
Although the petitioner makes the succinct assertion noted above, he does not provide the requisite explanation which would satisfy the tests to which we refer.

Judgment affirmed.